Citation Nr: 0818416	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  99-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an increased rating for a right knee 
instability disability, currently evaluated as 20 percent 
disabling.
 
2.  Entitlement to a rating in excess of 20 percent prior to 
September 13, 1996, for lumbar degenerative disc disease.

3.  Entitlement to a rating of 40 percent beginning September 
13, 1996, for lumbar degenerative disc disease.

4.  Entitlement to a separate rating for left lower extremity 
radiculopathy secondary to lumbar degenerative disc disease.

5.  Entitlement to a separate rating for right lower 
extremity radiculopathy secondary to lumbar degenerative disc 
disease.

6.  Entitlement to a rating in excess of 10 percent prior to 
March 1, 2005, for a chronic bronchitis disability.

7.  Entitlement to a rating of 30 percent beginning March 1, 
2005, to July 21, 2005, for a chronic bronchitis disability.

8.  Entitlement to a rating in excess of 10 percent beginning 
July 21, 2005, for a chronic bronchitis disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
August 1981, and from November 1981 to July 1991, including 
service in the Southwest Asia Theater from October 1990 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's request for a 
rating in excess of 10 percent for her service-connected 
bronchitis disability; and on appeal from a November 1998 
rating decision issued by the VARO in New Orleans, Louisiana, 
which denied entitlement to a rating in excess of 20 percent 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine disability, and entitlement to a rating 
in excess of 10 percent for the veteran's service-connected 
right knee instability disability.  Jurisdiction of the 
claims file has since been transferred to the St. Petersburg, 
Florida, RO.

The Board notes that the veteran's April 1999 substantive 
appeal (Form 9) included the issues of entitlement to service 
connection for right knee osteoarthritis and service 
connection for a left knee disorder.  These claims were 
granted in a June 2003 rating decision and are, consequently, 
no longer on appeal.


FINDINGS OF FACT

1.  In February 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew her appeal for 
entitlement to an increased rating for her service-connected 
right knee instability disability. 
 
2.  The veteran's lumbar degenerative disc disease has not 
been productive of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, nor of any 
incapacitating episodes, ankylosis, or chronic orthopaedic 
manifestations at any time during the appeal period, but it 
has been productive of severe limitation of motion of the 
lumbar spine since September 13, 1996, and of recurrent 
neurologic manifestations such as muscle spasms and 
radiculopathy.
 
3.  The veteran's chronic bronchitis disability has been 
productive of at most moderate symptomatoloy such as 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales throughout the time 
period under review in this appeal, except for the time 
period beginning March 1, 2005, to July 21, 2005, when the 
veteran's bronchitis disability was productive of moderately 
severe symptomatology consisting of persistent coughing with 
considerable expectoration, chest pain, and bilateral 
wheezing and crackles.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
an increased rating for a right knee disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for a rating in excess of 20 percent prior 
to September 13, 1996, for lumbar degenerative disc disease 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285-5286, 5289, 5292-5293, 5295 (as in effect prior to 
September 26, 2003).  

3.  The criteria for a rating of 40 percent beginning 
September 13, 1996, for lumbar degenerative disc disease are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-
5286, 5289, 5292-5293, 5295 (as in effect prior to September 
26, 2003) and Diagnostic Codes 5235-5243 (effective September 
26, 2003).  

4.  The criteria for a separate rating of 10 percent 
beginning September 23, 2002, for left lower extremity 
chronic neurologic manifestations secondary to lumbar 
degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 8520, 8620, and 8720.  

5.  The criteria for a separate rating of 10 percent 
beginning September 23, 2002, for right lower extremity 
chronic neurologic manifestations secondary to lumbar 
degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 8520, 8620, and 8720.  

6.  The criteria for a rating in excess of 10 percent prior 
to March 1, 2005, for a chronic bronchitis disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.96(d), 4.97, Diagnostic Code 6600 
(1996, 2007).

7.  The criteria for a rating of 30 percent beginning March 
1, 2005, to July 21, 2005, for a chronic bronchitis 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.96(d), 4.97, Diagnostic 
Code 6600 (2007).

8.  The criteria for a rating in excess of 10 percent 
beginning July 21, 2005, for a chronic bronchitis disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.96(d), 4.97, Diagnostic Code 
6600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating, Right Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

In correspondence dated in February 2007 the veteran withdrew 
her appeal for an increased rating for her service-connected 
right knee instability disability.  Consequently, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  38 
U.S.C.A. § 7105.

II.  Increased Rating, Degenerative Disc Disease Lumbar Spine 

In a rating decision dated in January 1992 the veteran was 
granted service connection for degenerative disc disease of 
the lumbar spine with an evaluation of 20 percent under the 
provisions of Diagnostic Code 5293 effective July 4, 1991.  
That decision was not appealed.  

In November 1998 the RO issued a rating decision continuing 
the 20 evaluation for degenerative disc disease of the lumbar 
spine under the provisions of Diagnostic Code 5295.  The 
veteran has appealed.
 
Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history (38 C.F.R. § 4.1); 
however, the Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A higher evaluation shall be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14.  
 
As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, where a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 
10 Vet. App. 80 (1997) (consideration of functional loss of 
range of motion . . . due to pain inappropriate where rating 
currently assigned for limitation of motion was maximum 
available under the applied diagnostic code).
 
Prior to September 23, 2002, a noncompensable rating (0 
percent) was warranted for cured, postoperative 
intervertebral disc syndrome.  38 C.F.R. § 4.71, Diagnostic 
Code 5293.  A 10 percent evaluation was warranted for 
moderate intervertebral disc syndrome for mild intervertebral 
disc syndrome, and a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring 
attacks.  Id.  A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Id.  The highest rating of 60 
percent was assigned for pronounced intervertebral disc 
syndrome with persistent symptoms such as sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm; 
absent ankle jerk; or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id. 
 
From September 23, 2002, to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopædic and neurologic manifestations along with 
ratings for all other disabilities, whichever method resulted 
in the higher rating.  38 CFR 4.71a, Diagnostic Code 5293 (in 
effect from September 23, 2002, through September 25, 2003).  
A 10 percent rating was warranted for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  Id.  A 20 percent 
rating was warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; and a 40 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Id.  The highest rating of 60 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.

For purposes of evaluation under the provisions of Diagnostic 
Code 5293 in effect from September 23, 2002, through 
September 25, 2003, an incapacitating episode is a period of 
acute signs and symptoms requiring bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopædic 
and neurologic manifestations" means orthopædic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
CFR 4.71a, Diagnostic Code 5293, Note (1).  When evaluating 
on the basis of chronic manifestations, evaluate orthopædic 
disabilities using evaluation criteria for the most 
appropriate orthopædic diagnostic code or codes.  38 CFR 
4.71a, Diagnostic Code 5293, Note (2).  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, rate each segment on the basis 
of chronic orthopædic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a, Note (3).
  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.
 
When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123.
 
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder shall be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).  For purposes of ratings under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 CFR 4.71a, Diagnostic Code 
5243, Note (2).  If intervertebral disc syndrome is present 
in more than one spinal segment, each segment is to be rated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment, provided that the effects in each spinal segment are 
clearly distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  
 
As for the General Rating Formula for Diseases and Injuries 
of the Spine, a 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent rating was warranted for 
severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
A 60 percent evaluation was warranted for residuals of a 
fractured vertebra if there was abnormal mobility requiring a 
neck brace (jury mast) but no spinal cord involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior 
to September 26, 2003).  A 60 percent evaluation was also 
given for complete bony fixation (ankylosis) of the spine at 
a favorable angle and a 100 percent evaluation was given for 
ankylosis of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect prior 
to September 26, 2003).  A 100 percent evaluation for 
residuals of fracture of a vertebra was warranted if there 
was spinal cord involvement and the injured individual was 
bedridden or required long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as in effect prior to September 26, 
2003).  
 
The rating schedule also included a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289) (as in effect prior to September 26, 
2003).  
 
In addition to the foregoing provisions, a 10 percent rating 
was warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion, and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  
 
The current General Rating Formula for Diseases and Injuries 
of the Spine provides for a 40 percent evaluation for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
September 26, 2003).  For VA compensation purposes, fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  Id.  
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
In September 1996 the veteran was accorded a C&P orthopædic 
examination.  During the examination she complained of 
constant pain in her back that was aggravated by activity.  
She averred that her back pain had gotten worse since her 
separation from service, and said that it hurt her to walk 
very far.  She also complained of pain on prolonged sitting, 
driving, and standing, and reported that she was unable to do 
repeated bending and lifting.  
 
Physical examination found tenderness present "deep over the 
L4-5 lumbar spinous area," but not in the sciatic notches or 
in the posterior thighs.  Range of motion included forward 
flexion limited to "about 30 degrees with her fingers six 
inches from her toes at which time she complain[ed] of low 
back pain."  Extension was "limited to 15 degrees which was 
painful."  Bilateral rotation was 25 degrees to each side.  
Deep tendon reflexes were 2+ at the knees, trace at the 
ankles, and 0 on the plantar surfaces.  No abnormal reflexes 
or paravertebral muscle spasm was present.  Straight leg 
raising was negative bilaterally in both the sitting and 
lying position except for some low back pain bilaterally at 
about 85 degrees.  There was no sensory loss on either lower 
extremity, either subjectively or objectively, and no 
specific muscle spasm was detected.  The examiner also noted 
that the veteran walked without a limp and had a normal gait. 
 He added that the veteran was able to "walk easily on toes 
and heels and can hop and squat all the way down," although 
the veteran complained that it hurt her back to arise from a 
squatted position.  Diagnosis was degenerative disc disease 
of the lumbar spine with intermittent mild to moderate 
radicular symptoms.  
 
The rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, clearly contemplated 
symptoms such as sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm; absent ankle jerk; and other 
neurological findings (see 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002)); however, 
despite neurological manifestations of radiculopathy, the 
examiner specifically described the veteran's radicular 
symptomatology as "mild to moderate."  He also noted that 
there were no abnormal reflexes or paravertebral muscle 
spasm, and no sensory loss on either lower extremity, either 
subjectively or objectively.  He further advised that the 
veteran walked without a limp; had a normal gait; was able to 
walk easily on her toes and heels; and was able to hop and 
squat all the way down.  This evidence is not demonstrative 
of severe intervertebral disc symptomatology.  Id.  A rating 
of 40 percent or more under the provisions of 38 C.F.R. § 
.71a, Diagnostic Code 5293, as in effect prior to September 
23, 2002, is thus not warranted.
 
In addition, the evidence does not show a diagnosis of 
lumbosacral strain, so evaluation under the provisions of 
Diagnostic Code 5295 was not warranted.  There was also no 
evidence of any ankylosis or fracture, so evaluation under 
the provisions of Diagnostic Codes 5285, 5286, and 5289 was 
not warranted.  However, the Board finds forward flexion 
limited to 30 degrees to be indicative of severe limitation 
of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  The Board thus 
finds that the criteria for the highest rating of 40 percent 
under the provisions of Diagnostic Code 5292 (as in effect 
prior to September 23, 2002) are met beginning September 13, 
1996; the date of supporting C&P examination evidence.  Hart, 
21 Vet. App. 505.  

In April 1998 the veteran was accorded another C&P 
examination.  During the examination she complained of low 
back pain at a level of 10 on a scale of 1 to 10.  She also 
complained of pain in her right hip, and along the right 
posterior mid thigh to the knees on both sides.  
 
Specific range of motion findings were, unfortunately, not 
reported.  Musculature of the back was also reported as 
normal, and the examiner advised that there were no fixed 
deformities and no neurological abnormalities.  According to 
the examiner, the veteran had normal range of motion "not 
associated with any pain;" however, the Board notes the 
examiner's subsequent comment that there was "mild 
tenderness over the L3-L4 region."  The examiner added as 
follows:
 
I have watched this patient sitting 
calmly conversing with other patients.  
She is able to walk fast, and I am of 
the opinion that she is not 
experiencing any clinically significant 
pain in her low back.
 
Examination revealed "no neurological abnormalities 
appropriate to the site of the diseased disc," so an 
increased rating of 60 percent under the provisions of 
Diagnostic Code 5293 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002).  In addition, evaluation under the provisions of 
Diagnostic Code 5295 is not warranted since the highest 
rating possible under this code is 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  There is also no evidence of any 
fracture or ankylosis, so evaluation under the provisions of 
Diagnostic Codes 5285, 5286, and 5289 is not warranted.  
Nevertheless, the Board notes the veteran's complaints of 
significant back pain.  Accordingly, based on the veteran's 
subjective complaints, and in the absence of range of motion 
evidence to the contrary, the Board finds that a continued 
rating of 40 percent under the provisions of Diagnostic Code 
5292 is not contraindicated.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.79, Diagnostic Code 5292 (as in effect prior to September 
23, 2002).
 
VA medical records dated in June 1997 document the veteran as 
reporting that she was unable to bend, walk, or exercise 
secondary to her low back pain; however, treatment providers 
remarked that the veteran "had no problems walking in the 
clinic (no obvious pain)."  VA medical records dating from 
October to December 1997 show treatment for low back pain.  
Treatment notes dated in December 1997 indicate that deep 
tendon reflexes were normal and the veteran was able to heel 
and toe walk and flex and extend, but crepitus was detected, 
and the lumbar spine was tender to palpation at L4-S1.  

This evidence does not support a rating in excess of 40 
percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.79, Diagnostic 
Codes 5285-5286, 5292-5293, 5295 (as in effect prior to 
September 26, 2003).  The veteran was able to heel and toe 
walk, and able to flex and extend her lower back.  In 
addition, while the lumbar spine was tender to palpation at 
L4-S1, there was no reported or detected muscle spasm, absent 
ankle jerk, or other neurological findings.  Accordingly a 60 
percent rating under the intervertebral disc syndrome 
provisions of Diagnostic Code 5293 in effect prior to 
September 23, 2002, was not warranted.  Evaluation under the 
provisions of Diagnostic Code 5295 is also not warranted 
since the highest rating possible under this code is 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).  There was also no 
evidence of any fracture or ankylosis, so evaluation under 
the provisions of Diagnostic Codes 5285, 5286, and 5289 was 
not warranted.   However, in view of the veteran's complaints 
of chronic back pain and limited mobility along with clinical 
findings of lumbar tenderness and crepitus (see DeLuca, 8 
Vet. App. 202, 206), and according the veteran every 
reasonable doubt, the Board finds this disability picture 
continues to support a rating of 40 percent under the severe 
limitation of the lumbar spine provisions of Diagnostic Code 
5292.  38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 23, 
2002).  

Physical examination done in April 1998 revealed a "mild to 
moderate tenderness to palpation of the right lumbar 
paravertebral muscles with some associated spasm."  Magnetic 
resonance imaging testing revealed a bulge at the L5-S1 disc 
"without evidence of herniation," as well as mild changes 
of degenerative joint disease.  X-rays taken in April 1998 
showed mild anterior lipping of L3, L4, and L5, with evidence 
of minimal narrowing of the disc space at L3-L4, and 
calcification of the descending portion of the aorta.  
Diagnosis was mild degenerative changes.  

Although examination revealed some muscle spasm, overall 
evidence of mild degenerative changes and no more than "mild 
to moderate" lumbar tenderness does not support a rating in 
excess of 40 percent under any schedular provision in effect 
prior to September 23, 2002.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285-5286, 5289, 5292-5293, 
5295 (as in effect prior to September 26, 2003).  

VA treatment notes dated in February 2002 document the 
veteran's complaints of pain at a level of 10 on a scale of 1 
to 10.  The veteran said that she was unable to sleep 
secondary to her back pain, which apparently ensued during 
lifting activity.  When told by treatment providers to 
refrain from heavy lifting the veteran screamed "I have to 
move.  I gotta get my stuff out of this house into an 
apartment."  No examination was done.
 
VA physical examination done in May 2002 found normal 
reflexes and no back tenderness.  During straight leg raising 
test the veteran complained of mild pain, but the physician 
noted that there was "no radiation of the pain at 0 degrees 
bilaterally."  Muscle power was grade 4/5.  

Evidence of normal reflexes and no back tenderness belies a 
rating in excess of 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5286, 5289, 5292-5293, 5295 (as in 
effect prior to September 26, 2003).  However, bearing in 
mind the veteran's subjective complaints of pain on motion 
(DeLuca, 8 Vet. App. 202, 206), and according the veteran 
every reasonable doubt, the Board finds that a rating of 40 
percent under the severe limitation of the lumbar spine of 
Diagnostic Code 5292 continues to be warranted.  38 C.F.R. §§ 
3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 23, 2002).

In June 2002 the veteran was accorded another C&P spine 
examination.  During the examination she complained of 
chronic pain in her back "as though someone were pinching a 
nerve."  She indicated that the pain radiates down the 
posterior aspect of both legs, but denied any bowel or 
bladder incontinence.  She reported that whenever her back is 
painful she can hardly walk or get out of bed, and said that 
during flareups (which occur about once a week) the severity 
of her pain is a 10 on a scale of 1 to 0 with 10 being the 
worse possible pain.  She reported that her flareups lasted 
"anywhere from 18 hours to days," and said that they were 
precipitated by bending forward; arising from a kneeling 
position; and prolonged sitting. 
 
Physical examination found pain on forward flexion and spasms 
in the lumbar paraspinous region bilaterally, as well as 
tenderness to palpation of the lumbar vertebræ.  However, 
posture and gait were normal, and no spinal deformities were 
espied.  Cranial nerves II-XII were grossly intact, and motor 
strength fully preserved.  Range of motion testing found 
flexion of 72, extension of 28, and side bending to the right 
of 30 degrees and the left of 28 degrees.  Straight leg 
raising was "essentially negative."  Deep tendon reflexes 
were 2+ throughout the upper and lower extremities.  
Sensation was intact to light touch, pinprick, vibratory 
sensation, and position sense.  Babinski and Romberg tests 
were negative.  The examiner also noted that the veteran was 
able to tandem walk, and walk on her tiptoes and heels 
without any difficulty.   
 
X-rays taken pursuant to the June 2002 C&P examination showed 
lumbar bodies to be well formed and in good alignment.  
Diagnosis was "minimal degenerative joint disease."  
Magnetic resonance imaging testing done in August 2002 found 
slightly narrowed disc space at L5-S1 with loss of normal 
signal intensity, and reactive changes of the adjacent end-
plates and marrow of the L5-S1.  A mild degree of diffuse 
bulging disc was also noted, with focal minimal protrusion 
towards the left side, but there was no significant 
encroachment to the neural foramina.  Otherwise, L4-L5 and 
upper lumbar areas were essentially "grossly within normal 
limits" other than some minimal anterior osteophyte changes 
over L3- and L4.  Diagnosis was "mild local degenerative 
spondylosis with subacute reactive changes at L5-S1 [and] a 
small posterolateral herniated disc on the left, but no 
apparent nerve root impingement."
 
There is no evidence of any prescribed bedrest, so a rating 
of 60 percent or more under the intervertebral disc syndrome 
provisions of Diagnostic Code 5293 is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (38 CFR 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002, 
through September 25, 2003)).  There is also no evidence of 
any ankylosis, fracture, or abnormal mobility requiring a 
neck brace, so evaluation under the provisions of Diagnostic 
Codes 5285-5286 and 5289 was not warranted.  In addition, 
deep tendon reflexes of 2+ throughout the upper and lower 
extremities; intact cranial nerves, motor strength, 
sensation; and negative straight leg raising is not 
reflective of chronic neurologic manifestations.  See 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620, and 
8720.  The Board does, however, note the veteran's complaints 
of radiating low back pain down the posterior aspect of both 
legs.  In view of the veteran's confirmed diagnosis of 
degenerative disc disease the Board has no reason to doubt 
the veracity of this symptom, and thus finds this lay 
evidence to be probative.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board therefore finds that separate 
ratings for the chronic orthopædic and neurologic 
manifestations of the veteran's low back disorder are 
warranted by this evidence.  

As regards chronic orthopædic manifestations, physical 
examination found no lumbar asymmetry, and posture and gait 
were normal.  However, the Board notes the veteran's 
complaints of severe pain during flareups.  The Board finds 
this evidence, along with confirmed diagnosis of degenerative 
disc disease of the lumbar spine, to be consistent with a 
rating of 40 percent under the loss of lateral motion with 
osteo-arthritic changes provisions of Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect 
prior to September 26, 2003).  A higher rating of 50 percent 
or more under Diagnostic Codes 5285-5286 or 5289 is not 
warranted since there is no report of ankylosis or fracture.  
See 38 C.F.R. § 4.71a.

With regard to chronic neurologic manifestations, there is no 
evidence of any organic changes, however, subjective 
complaints of back pain radiating into the lower extremities 
is indicative of sciatic nerve involvement.  However, 
sensation was intact, and x-ray evidence of no more than mild 
local degenerative spondylosis and no apparent nerve root 
impingement is indicative of at most mild neurologic 
involvement.  Accordingly, the Board finds that separate 
ratings of 10 percent each for the right and left lower 
extremity chronic neurologic manifestations of the veteran's 
low back disorder is warranted beginning September 23, 2002; 
the date of supporting C&P examination evidence.  38 C.F.R. § 
4.124a.  

VA treatment records dated in August 2002 note the veteran's 
complaints of "upper back and lower neck pain" following 
her use of a hand held mulcher.   This evidence is not 
germane to the issue of an increased rating for degenerative 
disc disease of the lumbar spine; indeed, the Board notes 
that the veteran is not service-connected for a thoracic or 
cervical spine disorder.  
 
VA treatment records dated in March 2003 document a quick 
visit during which the veteran complained of back pain; but 
upon query regarding her history, the veteran said that she 
was tired to telling her history; said that she needed x-rays 
only; and then "got up and left."  No examination of the 
spine was done.
 
VA treatment records dated in June 2003 advise of mild, 
chronic lumbar spine pain.  No examination of the spine was 
done.
 
In August 2003 the veteran underwent another C&P spine 
examination.  During the examination she complained of 
chronic low back pain radiating at times into her left leg.  
She also complained of low back weakness and stiffness, and 
said that she had fallen three times in the past year due to 
her back-leg condition. She added that her back pain disturbs 
her sleep.  On the other hand, she reported that she was able 
to do light housework, some yard work, and swimming pool 
assemblage, and said that she does not require any ambulatory 
devices.  She also denied any bowel or bladder incontinence.
 
Physical examination found normal curvature of the 
thoracolumbar spine; no asymmetry; and no palpable 
deformities.  Posture and gait were normal.  There was, 
however, mild paraspinous tenderness to palpation of the 
musculature in the lumbar spine region.  Cranial nerves II-
XII were grossly intact, and motor strength was fully 
preserved in the upper and lower extremities.  Straight leg 
raising was negative.  Deep tendon reflexes were 2+ 
throughout the upper and lower extremities.  Sensation was 
intact.  Babinski and Romberg tests were negative.  
 
X-rays taken pursuant to the examination showed mild 
retrolisthesis of L5-on S1; degenerative disc space 
narrowing; and mild spondylosis at L5-S1.  The remainder of 
the lumbar vertebræ were normally aligned and of normal 
height.  Diagnosis was "minor retrolisthesis, degenerative 
disc space narrowing and spondylosis at L5-S1.  Mild 
spondylosis of the remainder of the lumbar spine."  

There is no evidence of any prescribed bedrest, so a rating 
of 60 percent or more under the intervertebral disc syndrome 
provisions of Diagnostic Code 5293 is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (38 CFR 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002, 
through September 25, 2003)).  There is also no evidence of 
any ankylosis, fracture, or abnormal mobility requiring a 
neck brace, so evaluation under the provisions of Diagnostic 
Codes 5285-5286 and 5289 was not warranted.  In addition, 
deep tendon reflexes of 2+ throughout the upper and lower 
extremities; intact cranial nerves, motor strength, 
sensation; and negative straight leg raising is not 
reflective of chronic neurologic manifestations.  See 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620, and 
8720.  The Board does, however, note the veteran's complaints 
of radiating low back pain into the left lower extremity.  
Even so, examination findings of intact sensation, and x-ray 
evidence of no more than "minor retrolisthesis, degenerative 
disc space narrowing and spondylosis at L5-S1," is 
indicative of at most mild neurologic involvement.  See 
38 C.F.R. § 4.123.  Accordingly, a rating in excess of 10 
percent for right and in excess of 10 percent left lower 
extremity chronic neurologic manifestations of the veteran's 
low back disorder is not warranted.  

As regards chronic orthopædic manifestations, a higher rating 
of 50 percent or more under Diagnostic Codes 5285-5286 or 
5289 is not warranted since there is no report of ankylosis 
or fracture.  See 38 C.F.R. § 4.71a (as in effect prior to 
September 26, 2003).

Treatment notes dated in March 2004 document the veteran's 
complaints of sharp back pain for two weeks after lifting a 
television.  Examination found negative paraspinous process 
tenderness and negative straight and crossed leg raising.  
Reflexes were 2+ bilaterally.  

Again, there is no evidence of any prescribed bedrest, so a 
rating of 60 percent or more for intervertebral disc syndrome 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 5243 
(effective September 26, 2003).  There is also no evidence of 
ankylosis, so an evaluation of 50 percent or more under the 
under the current General Rating Formula for Diseases and 
Injuries of the Spine is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (effective September 26, 
2003).  In addition, negative straight and crossed leg 
raising as well as reflexes of 2+ bilaterally is not 
indicative of chronic neurologic manifestations.  Even so, 
the Board finds that the disability picture as a whole 
warrants a continued separate rating of 10 percent, each, for 
the chronic bilateral lower extremity neurologic 
manifestations of the veteran's lumbar spine degenerative 
disc disease.  38 C.F.R. § 4.1.

Magnetic resonance imaging of the lumbar spine done in 
September 2004 found desiccation at L5-S1 with a little disc 
protrusion and a "little type I degenerative change of the 
adjacent vertebræ at the L5-S1 level."  The study was 
otherwise unremarkable.  
 
In October 2004 the veteran underwent another C&P spine 
examination.  During the examination she complained of pain 
at a level of 4 on a scale of 0 to 10 with range of motion, 
and pain at a level of 5 with repetitive range of motion.  
She reported that her back pain occurs about every two days, 
and lasts most of the day.
 
Physical examination found normal configuration of the lumbar 
spine.  Posture was erect and gait was steady.  There were no 
fixed postural abnormalities of the lumbosacral spine, and no 
abnormalities of the musculature of the back.  Range of 
motion testing found flexion of 0 to 70 degrees, extension of 
0 to 30 degrees; and lateral flexion of 0 to 18 on the right 
and 0 to 16 on the left.  Rotation was 0 to 42 on the right, 
and 0 to 32 on the left.  There was, however, an increase in 
muscle spasms and costovertebral tenderness in the 
lumbosacral area with range of motion and gait testing.   
Motor strength of the and lower extremities was 5/5, and 
there was no evidence of muscle atrophy.  Neurologically, 
straight leg raising was positive on the right at 58 degrees 
and 52 degrees on the left.  There was also diminished 
perception to vibratory stimuli in the left sacral area, and 
diminished perception to vibratory stimuli in the lower 
extremities to the L4, L5 and S1 intervention area.  
 
As previously stated, there is no evidence of any prescribed 
bedrest, so an increased rating of 60 percent or more for 
intervertebral disc syndrome is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic 5243 (effective September 26, 2003).  
There is also no evidence of ankylosis, so an increased 
rating of 50 percent or more under the current General Rating 
Formula for Diseases and Injuries of the Spine is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(effective September 26, 2003).  In addition, evidence of 
full motor strength and no muscle atrophy indicates that 
neurological involvement, as demonstrated by positive 
straight leg raising, muscle spasms, lumbar tenderness, and 
diminished perception to vibratory stimuli in the left sacral 
area and lower extremities, is only sensory, and at worst 
mild.  Accordingly, a rating in excess 10 percent each for 
bilateral lower extremity chronic neurologic manifestations 
is not warranted.  

In accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
Board has also carefully considered the veteran's subjective 
complaints of chronic lower back pain (see DeLuca, 8 Vet. 
App. 202, 206); however, the veteran has already been granted 
the highest possible rating of 40 percent for limitation of 
motion under Diagnostic Code 5295.  A separate rating for 
pain is thus not warranted.  See VAOPGCPREC 36-97.  

VA treatment notes dated in July 2005 document the veteran's 
complaints of chronic low back pain.  Physical examination 
found negative straight leg raising.  The physician also 
noted that the veteran was able to bend and arise from the 
examination table without distress, and able to 
point/dorsiflex with full strength.  Diagnosis was 
"resolving back strain."  X-rays taken in July 2005 showed 
no evidence of bony fracture or subluxation, but partial 
lumbarization of the S1 vertebra was seen.  Diagnosis was 
degenerative joint disease of the mid to lower lumbar spine 
with anterior osteophytes.  
 
Again, there is no evidence of any prescribed bedrest, so a 
rating of 60 percent or more for intervertebral disc syndrome 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 5243 
(effective September 26, 2003).  There is also no report of 
any ankylosis, so an evaluation of 50 percent or more under 
the under the current General Rating Formula for Diseases and 
Injuries of the Spine is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (effective September 26, 
2003).  In addition, negative straight leg raising and the 
ability to point/dorsiflex with full strength is not 
indicative of chronic neurologic manifestations.  
Consideration for a rating in excess of 10 percent each for 
bilateral lower extremity neurological manifestations is thus 
not warranted.

Routine physical done in August 2005 found flexion of 40 
degrees, extension of 15 degrees, lateral flexion of 20 
degrees on the right and 15 degrees on the left, and rotation 
of 15 degrees bilaterally.  Overall strength was grossly 
graded as 4/5.  For the reasons just expounded, a rating in 
excess of 40 percent under the current General Rating Formula 
for Diseases and Injuries of the Spine is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective 
September 26, 2003).  Separate ratings in excess of 10 
percent each for bilateral chronic neurologic manifestations 
is also not warranted.  38 C.F.R. §§ 4.123, 4.124a.
 
Routine physical done in January 2006 found negative straight 
leg raising.  The physician also noted that the veteran was 
able to bend at the waist without pain.  For the reasons 
previously given, this evidence does not support a rating in 
excess of 40 percent for chronic orthopædic manifestations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective 
September 26, 2003).  A separate rating in excess of 10 
percent for chronic neurologic manifestations is also not 
warranted.  Separate ratings in excess of 10 percent each for 
bilateral chronic neurologic manifestations is also not 
warranted.  38 C.F.R. §§ 4.123, 4.124a.
 
In February 2007 the veteran underwent another C&P spine 
examination.  During the examination she described her back 
pain as a "dull constant ache," with flareups every two to 
three weeks, lasting about a day or two.  She also reported 
spasms and weakness.  She reported that her pain increased 
with activity such as raking leaves and mopping floors, but 
denied any urinary or bladder dysfunction, and said that she 
does not use any assistive devices.
 
Physical examination found active range of flexion motion of 
0 to 70 degrees, with pain beginning at 60 degrees and ending 
at 70 degrees.  Limitation of forward flexion motion on 
repetitive use was 0 to 50 degrees.  Extension was 0 to 30 
degrees, with pain beginning at 25 degrees and ending at 30 
degrees.  Lateral flexion was 0 to 30 degrees, with pain 
beginning at 25 degrees and ending at 30 degrees.  Lateral 
rotation was 0 to 30 degrees, with pain beginning at 20 
degrees and ending at 30 degrees.  However, the examiner 
advises that the examination yielded unreliable/inconsistent 
results.  According to the examiner, the veteran displayed 
poor effort during the examination, and her subjective 
complaints were out of proportion to objective findings.  For 
the reasons previously given, this evidence does not support 
a rating in excess of 40 percent.  Id.  

In summary, the evidence shows that the veteran's 
intervertebral disc syndrome has been productive of severe 
limitation of motion of the lumbar spine since September 13, 
1996.  The criteria for the highest rating of 40 percent 
under the provisions of Diagnostic Code 5292 (as in effect 
prior to September 23, 2002) and subsequently under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003) are thus met beginning September 13, 1996; the date of 
supporting C&P examination evidence.  Hart, 21 Vet. App. 
505.  In addition, evidence of radiculopathy in June 2002 
supports a grant of separate ratings for bilateral lower 
extremity chronic neurologic manifestations beginning June 
21, 2002.  For the reasons previously given, a rating in 
excess of 40 percent for the veteran's low back disability 
under the provisions of Diagnostic Code 5293 in effect prior 
to September 23, 2002, or under the current General Rating 
Formula for Diseases and Injuries of the Spine, is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(effective September 26, 2003).  

The Board again notes that the veteran's subjective 
complaints of chronic lower back pain and respective limited 
mobility have been carefully considered in accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59; however, as stated before, 
the veteran has already been granted the highest possible 
rating of 40 percent for limitation of motion under 
Diagnostic Code 5295.  A separate rating for pain is thus not 
warranted.  VAOPGCPREC 36-97.

III.  Increased Rating Bronchitis
  
In a rating decision dated in January 1992 the veteran was 
granted service connection for chronic bronchitis with an 
evaluation of 10 percent effective July 1, 1991.  The veteran 
did not appeal.  

In November 1997 the RO reduced the rating for the veteran's 
service-connected bronchitis disability to 0 percent 
effective November 7, 1996.  The veteran appealed this 
reduction.  
 
In January 2001 the Board issued a decision restoring the 
evaluation for the veteran's service-connected bronchitis 
disability to 10 percent effective November 7, 1996.  The 
Board then remanded the issue of an increased rating for 
bronchitis for further development, including the acquisition 
of a compensation and pension (C&P) examination.  
 
Schedular provisions prior to October 7, 1996, provided for 
evaluation of bronchitis as mild, moderate, moderately 
severe, severe, or pronounced.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (effective prior to October 7, 1996).  A 
noncompensable rating was warranted upon evidence of mild 
disability, demonstrated by a slight cough, no dyspnea, and 
few rales.  Id.  A 10 percent evaluation was warranted for 
moderate disability, demonstrated by considerable night or 
morning cough, slight dyspnea on exercise, scattered 
bilateral rales.  Id.  A 30 percent evaluation was warranted 
for moderately severe symptoms as reflected by persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exertion, rales 
throughout the chest, and the beginnings of chronic airway 
obstruction.  Id.  A 60 percent evaluation was warranted for 
severe chronic bronchitis manifested by a severe, productive 
cough; dyspnea on slight exertion; and pulmonary function 
tests indicative of severe ventilatory impairment.  Id.  The 
highest rating of 100 percent rating was warranted upon 
evidence of copiously productive cough and dyspnea at rest; 
pulmonary function tests showing a severe degree of chronic 
airway obstruction; and symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  Id.
 
Current schedular provisions provide for a 10 percent rating 
for an FEV1 of 71 to 80 percent predicted, or; FEV1/FVC of 71 
to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (effective October 7, 
1996).  A 30 percent rating is warranted for FEV1 of 56 to 70 
percent predicted, or; FEV1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted.  Id.  A 60 percent rating is 
warranted for FEV1 of 40 to 55 percent predicted, or; 
FEV1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A rating of 
100 percent is warranted where the veteran demonstrates FEV1 
less than 40 percent predicted, or; FEV1/FVC is less than 40 
percent, or; DLCO (SB) is less than 40 percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) is present, or; right 
ventricular hypertrophy is present, or; pulmonary 
hypertension (shown by echo or cardiac catheterization) is 
present, or; there are episodes of acute respiratory failure, 
or; the veteran requires oxygen therapy.  Id.  The pulmonary 
function testing is to be performed after optimum therapy, 
that is, after bronchodilation.  
 
Relevant evidence includes a September 1996 C&P examination. 
 During the examination the veteran reported that her last 
episode of bronchitis was in July of 1996.  X-rays taken 
pursuant to this examination showed "no gross 
abnormalities."  Pulmonary function testing done pursuant to 
this examination found FEV1 of 130 percent predicted, and 
FEV1/FVC of 102.  Physical examination revealed no cor 
pulmonale; no cyanosis/clubbing of the extremities, and no 
infectious disease, but there was productive cough with 
sputum.  The veteran also complained of dyspnea on even the 
slightest exertion, but the examiner advised that this was 
not due to her chronic bronchitis.  
 
There is no indication in the report of the September 1996 
C&P examination of persistent cough at intervals throughout 
the day; considerable expectoration; considerable dyspnea on 
exertion due to bronchitis; rales throughout the chest; or 
the beginnings of chronic airway obstruction.  A rating of 30 
or more under the provisions of Diagnostic Code 6600 as in 
effect prior to October 7, 1996, is thus not warranted.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (effective prior to 
October 7, 1996).  
 
VA treatment record dated in May 1997 documents the veteran's 
complaints of cough, congestion, and fever for two months.  
Examination of lungs revealed scattered rhonchi throughout.  
Diagnosis was "URI [upper respiratory infection] vs 
bronchitis."   As the veteran is service connected for 
chronic bronchitis as opposed to chronic upper respiratory 
infection, a rating in excess of 10 percent for a chronic 
bronchitis disability is not warranted. 
 
Chest x-rays taken in November 1997 and February 1998 showed 
the lung fields to be clear with no evidence of active 
pulmonary disease.  This evidence does not support a rating 
in excess of 10 percent under the former or current 
provisions of Diagnostic Code 6600.

VA emergency room record dated in September 1998 informs of 
cough for one week productive of green sputum, and some 
blood-tinged sputum.  Examination of the lungs found good air 
exchange and no wheezes.  Diagnosis was bronchitis.  

Although the September 1998 emergency room record confirms an 
episode of bronchitis, there was good air exchange, and no 
wheezes.  There is also no evidence of any persistent 
symptomatology after emergency room treatment.  Moreover, 
pulmonary function testing was not done.  There is thus no 
evidence that supports a rating in excess of 10 percent under 
the former or current provisions of Diagnostic Code 6600.

 Physical examination done by VA in May 2002 found "lungs - 
clear."  This evidence does not support a rating in excess 
of 10 percent under the former or current provisions of 
Diagnostic Code 6600.

Pulmonary function testing done by VA in June 2002 found FEV1 
of 97 percent.  This evidence does not meet the criteria for 
an increased rating of 30 percent or higher.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (as in effect beginning October 7, 
1996).
 
VA treatment records dated in July 2002 include the remarks:
 
Complains of chronic sinus problems for 
the past 3 months; denies any 
productive cough; negative chest pain; 
mild shortness of breath and wheezing.  
 
Diagnosis was "allergic rhinitis bronchitis.
 
This evidence shows that despite a diagnosis of allergic 
rhinitis bronchitis, there was no productive cough and chest 
pain, and no more than mild shortness of breath and wheezing.  
This evidence thus does not support a rating in excess of 10 
percent under the former provisions of Diagnostic Code 6600.  
Since pulmonary function testing was not done evaluation 
under the current provisions of Diagnostic Code 6600 cannot 
be done.
 
VA physical examinations done in February and April 2003 
found lungs clear to auscultation bilaterally with no 
wheezes, rales, or rhonchi.  The veteran also denied any 
chest pain, shortness of breath, or dyspnea on exertion.  For 
the reasons just given, this evidence does not support a 
rating in excess of 10 percent under the former or current 
provisions of Diagnostic Code 6600.
 
Treatment records dated in August 2003 document the veteran's 
complains of "cough with thick clear phlegm x 5/2003."  The 
veteran was encouraged to quit smoking.  An August 2003 C&P 
examination found lungs clear to auscultation anteriorly and 
posteriorly.  Routine physical examination in October 2003 
found lungs to be clear, with symmetrical chest expansion.  
Routine physical in March 2004 also found lungs clear.  
During the examination the veteran reported that she had no 
chest pain, palpations, shortness of breath, or syncope.  
Routine physical in September 2004 found lungs to be clear.  

Although treatment records document complaints of cough with 
phlegm, these symptoms were attributed to the veteran's 
smoking.  Examination findings of clear lungs and no chest 
pain, palpations, shortness of breath, or syncope, further 
contravene a rating in excess of 10 percent under the former 
provisions of Diagnostic Code 6600.  Since pulmonary function 
testing was not done evaluation under the current provisions 
of Diagnostic Code 6600 cannot be done.
 
In October 2004 the veteran was accorded another C&P 
examination.  During the examination she reported problems 
with shortness of breath after one block.  She reported 
chronic cough productive of clear sputum of approximately a 
tablespoon a day, but denied any hematemesis or melena.  She 
also reported that she develops an upper respiratory 
infection or exacerbation of bronchitis about three times a 
year.  In addition, she said that she develops shortness of 
breath at night and has to sleep with the air conditioner on.

Physical examination found respirations unlabored; and 
inspiratory and expiratory breath sounds clear to 
auscultation.  X-rays taken pursuant to the examination 
showed no active pulmonary disease.
 
Again, despite the veteran's complaints of cough with phlegm, 
the Board notes that these symptoms have been attributed to 
the veteran's smoking.  Examination findings of clear 
unlabored; and inspiratory and expiratory breath sounds clear 
to auscultation and x-ray findings of no active pulmonary 
disease further contravene a rating in excess of 10 percent 
under the former provisions of Diagnostic Code 6600.  Since 
pulmonary function testing was not done evaluation under the 
current provisions of Diagnostic Code 6600 cannot be done.

VA emergency room notes dated in March 2005 document the 
veteran's complaints of dry cough for three days and non-
productive chest tightness and pressure, but no wheezing, 
fever, congestion, sore throat, or runny nose.  Physical 
examination found lungs clear to auscultation and respiration 
unlabored.  Diagnosis was viral syndrome.  Subsequent 
treatment records dated in March 2005 document the veteran's 
report of no improvement in her cold symptoms.  She added 
that she was coughing up greenish yellow sputum.  
 
VA treatment records dated around the first of the month of 
May 2005 document the veteran's complaints of bronchitis 
unrelieved by recent treatment.  The veteran was encouraged 
to stop smoking.  A few weeks later the veteran presented to 
the emergency room with a persistent cough with yellowish 
greenish sputum and chest pain.  The veteran reported having 
had a cough productive of gray-greenish sputum "at least 
since March and getting worse."  Pulmonary examination 
revealed "a few crackles at the bases" and "bilateral 
inspiratory and expiratory wheezes, mostly on the right 
side."  Diagnosis was bronchitis.   Physical examination 
done in July 2005 found no chest pain, tightness, 
palpitations, or shortness of breath; and no cough, 
hemoptysis, dyspnea, or wheezing.  Lungs were reported as 
clear to auscultation and percussion.  

Although pulmonary function testing was not done, the Board 
finds persistent symptoms of cough with considerable 
expectoration, chest pain, and bilateral wheezing and 
crackles since March 2005, to be demonstrative of moderately 
severe symptomatology.  See 38 C.F.R. § 4.97, Diagnostic Code 
6600 (effective prior to October 7, 1996).   A rating of 30 
percent under the provisions of Diagnostic Code 6600 in 
effect prior to October 7, 1996, is thus warranted beginning 
March 1, 2005.  However, evidence in July 2005 of clear lungs 
and no chest pain, tightness, palpitations, or shortness of 
breath; and no cough, hemoptysis, dyspnea, or wheezing does 
not support a rating in excess of 10 percent under the former 
provisions of Diagnostic Code 6600.  Accordingly, the Board 
finds that a staged rating of 30 percent beginning March 1, 
2005, to July 21, 2005, is warranted.  See Hart, 21 Vet. App. 
505.  A higher rating of 60 percent or more under the former 
provisions of Diagnostic Code 6600 is not warranted since 
there is no evidence from pulmonary function tests indicative 
of severe ventilatory impairment.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (effective prior to October 7, 1996).  A 
rating in excess of 30 percent during this time frame under 
the current provisions of Diagnostic Code 6600 is also not 
warranted since pulmonary function testing was not done.
 
A routine check in November 2005 found chest and lungs 
"diminished but clear."  Treatment records in January 2006 
noted "decreased breath sounds."  Routine check in February 
2006 also found chest and lungs diminished but clear.  This 
evidence does not support a rating in excess of 10 percent 
under the former provisions of Diagnostic Code 6600.  Since 
pulmonary function testing was not done evaluation under the 
current provisions of Diagnostic Code 6600 cannot be done.
  
In February 2007 the veteran was accorded another C&P 
examination.  During the examination she reported shortness 
of breath with associated weakness and fatigue, daily 
wheezing, occasional dyspnea and chest pain, and a constant 
or near constant cough productive of clear sputum.  She also 
reported smoking a pack and a half of cigarettes per day.  
 
Physical examination found normal diaphragm excursion and 
chest expansion.  According to the examiner, there was "no 
objective evidence of current chronic bronchitis."  Although 
pulmonary function testing was scheduled, the veteran failed 
to report for this portion of the examination.  This evidence 
does not support a rating in excess of 10 percent under the 
former provisions of Diagnostic Code 6600.  Since pulmonary 
function testing was not done evaluation under the current 
provisions of Diagnostic Code 6600 cannot be done.

In sum, the evidence belies a rating in excess of 10 percent 
throughout most of the time frame under review in this 
appeal.  Although the veteran reports a cough with 
expectoration during much of the appeal period, treatment 
providers advise that this is due to her smoking.  However, 
emergency room and subsequent treatment records dating from 
March 1, 2005, to July 21, 2005, document persistent symptoms 
of bronchitis, including cough with considerable 
expectoration, chest pain, and bilateral wheezing and 
crackles.  An interim rating of 30 percent for the time 
period March 1, 2005, to July 21, 2005, under the former 
provisions of Diagnostic Code 6600 is thus warranted.  The 
evidence otherwise does not support a rating in excess of 10 
percent at any other time during the period under review in 
this appeal.  See Hart, 21 Vet. App. 505.  

Reasonable doubt has been considered and exercised where 
appropriate.  38 C.F.R. § 3.102.  In addition, consideration 
of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is 
moot since the veteran has already been granted total 
disability based on individual unemployability.  Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A post-remand letter from the RO dated in July 2006 advised 
the veteran of the information and evidence necessary to 
establish her claims for increased ratings.  She was advised 
of the evidence that VA would seek to provide; of the 
information and evidence that she was expected to provide; 
and of how VA determines effective dates.  In addition, she 
was explicitly asked to provide "any evidence in her 
possession that pertaining to her claim (see 38 C.F.R. 
§ 3.159(b)(1)).  Although this letter was issued after the 
adjudication of the veteran's claims for increased ratings, 
the claims were readjudicated and a supplemental statement of 
the case issued in October 2007.

As regards the Court's ruling in Vazquez, the Board notes 
that the veteran's lumbar spine and pulmonary disabilities 
were rated, at the time of the veteran's claims for increased 
rating, under Diagnostic Codes that provided for a higher 
rating upon evidence of a noticeable worsening or increase in 
severity of the disability.  Vazquez-Flores, 22 Vet. App. 37.  
Moreover, in support of her claims, the veteran repeatedly 
maintained that her back and lung disabilities had worsened.  
She also repeatedly described the impact of her back and lung 
disabilities upon her activities of daily living.  The Board 
further notes that she was provided with applicable rating 
criteria in a statement of the case issued in February 1999 
and in supplemental statements of the case dated in June 2003 
and October 2007, and has been accorded numerous C&P 
examinations with regards to her claims for increased 
ratings.  Based on the various exchanges between the veteran 
and VA with regard to her claims for increased ratings, and 
VA's provision to the veteran of applicable rating criteria, 
the veteran is reasonably expected to understand the types of 
evidence that would support her claims for a higher rating.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the claims file.  The Board also 
notes that the veteran requested and was scheduled on at 
least two occasions for Board hearings; however, she canceled 
each of her scheduled appointments.  She was also accorded 
numerous C&P examinations during the appeal period; the 
reports of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal concerning entitlement to an increased rating for 
a right knee disability is dismissed.
 
A rating in excess of 20 percent for lumbar degenerative disc 
disease prior to September 13, 1996, is denied.

A rating of 40 percent for lumbar degenerative disc disease 
beginning September 13, 1996, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A separate rating of 10 percent beginning September 23, for 
left lower extremity radiculopathy secondary to lumbar 
degenerative disc disease is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A separate rating of 10 percent beginning September 23, 2002, 
for right lower extremity radiculopathy secondary to lumbar 
degenerative disc disease is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent prior to March 1, 2005, for 
a chronic bronchitis disability is denied.
.
A rating of 30 percent beginning March 1, 2005, to July 21, 
2005, for a chronic bronchitis disability is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent beginning July 21, 2005, for 
a chronic bronchitis disability is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


